DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
Claims 24-26, 28-31, 33 and 35-43 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but are moot because a new reference was applied in response to the amended limitation. Please see the new combination of references cited below.

Claim Rejections - 35 USC § 103
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-26, 28-31, 33, and 35-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrickson (US 20110040655) in view of Wang (US 7108173) and further in view of Horvitz et al. (7233933).
As per claim 24, Hendrickson discloses
a method for scheduling a social event, the method comprising: creating a first user profile, associated with at least one user, comprising a set of multiple user attributes including at least a first calendar associated with and controlled by the first user (para. 15-16: user’s information personal criteria/characteristics are stored; fig. 5, item 503: users/customers using their own devices for communications; para. 23-24: create a user profile, the user may invite other within their groups of contacts to join an event. Thus, said user is equivalent to the first user and that the first user device and the relating calendar are controlled by the first user; para. 30, 32-33: user preferences/interest; para. 40: geographic region, event time of the week, of the day etc.; para. 76: maintains profiles of respective users/customers. Thus, maintaining at least first, second etc. user profiles; fig. 11: personal calendar. Thus, the first user’s personal calendar or profile is associated with and controlled by the first user.)

receiving from the first user, via a user interface of a first user-located, user-controlled communication device, a request for a social event plan, the request for a social event plan including the identification of at least a second user a time frame and at least one of a social event type and service provider (fig. 5, item 503: users/customers using their own devices for communications; para. 23-24: in a shopping embodiment, a customer may arrange a shopping event where the customer may go to a participating store and have purchase options waiting for review, where such options satisfy the customer's shopping requirements set forth in the shopping event, based on the customer's profile preferences. In addition, the customer may invite others within their personal/business network of contacts or groups of contacts to join an event; fig. 11: the user David, via the user device interface, request/select an event plan: the restaurant Carrabbas and adds at least a second member including Cheryl Slomann and Cheryl received and accepted David’s invitation; para. 27: the service provider is a restaurant, walk-up or drive-up customers may also be accommodated by way of the customer's mobile device, laptop, notebook, or Macintosh or the on-site kiosk, or other customer terminal applications, given Internet access is available…; para. 119: the receiving vendor confirms the service availability for the customer within a certain time frame – see para. 121; para. 160: a customer's mobile device can improve the efficiency in the system of the invention is that one can invite others to join an event, via text or e-mail, any time and any place. The look of the screen is a little simpler than the web application, but almost all of the same capabilities are available to customers via his/her mobile device; fig. 12B: event type work party, service provider of the party is the Cheesecake Factory.)
	Hendrickson teaches service provider at para. 24: restaurant, hotel, airline, resort etc.; para. 119: the receiving vendor confirms the service availability for the customer and the customer's order is sent to the vendor's unpaid reserved queue in the TES.
Hendrickson does not disclose providing the request for a social event plan to a first interfacing agent, the first interfacing agent exclusively associated with and controlled by the first user, the first interface agent  having secure and exclusive access to the first calendar; identifying a second interfacing agent exclusively associated with and controlled by the second user, the second interfacing agent having secure and exclusive access to a second calendar associated with and controlled by the second user.
Wang discloses
providing the request for a social event plan to a first interfacing agent, the first interfacing agent exclusively associated with and controlled by the first user, the first interface agent having secure and exclusive access to the first calendar; identifying a second interfacing agent exclusively associated with and controlled by the second user, the second interfacing agent having secure and exclusive access to a second calendar associated with and controlled by the second user (fig. 4: assign a scheduling agent to each user in a system. Each scheduling agent to coordinate meeting activities for its associated user; col. 2: 44-48: since all meeting requests and calendar accesses are routed through the meeting scheduling agent, it can protect the privacy of its associated user while satisfying preferences of this individual.)
sending from the first interfacing agent to the second interfacing agent a request for user profile information associated with the second user, including user availability data from the second calendar (fig. 5: the meeting initiator gives a meeting request to his/her associated agent, the agent for the meeting initiator generates a list of candidate suggestions and sends the list of candidate suggestions to the attendees' agents; col. 2: 54-63: in response to a meeting request initiated by one of the users, the scheduling agent for the meeting initiator and scheduling agents for the attendees negotiate with each other to schedule the requested meeting at a most suitable time that is accepted by all attendees through their corresponding scheduling agents, based upon a set of scheduling criteria including the meeting timing information and the attendees' preferences for meeting times);

receiving at the first interfacing agent from the second interfacing agent user profile information, including user availability data associated with the second user; receiving at the first interfacing agent from the third interfacing agent service provider information, including availability data associated with the service provider; identifying at least one time slot during which the first user, at least the second user and at least one service provider are available; (col. 5:16-48: meeting scheduling is a kind of social or business/service provider activity that involves multiple human users. Since the agents will act on behalf of the users to negotiate with each other to schedule meetings, it is important to integrate the users' preferences… When the time slots that involve in a meeting suggestion are all free, the user's preference for a meeting suggestion will be the sum of the preference points for the individual timeslots divided by the duration of the meeting; fig. 5: items 520-540: the initiator's agent sends the reserving suggestions one after another in the sorting order of the reserving suggestions to the attendee's agents one after another according to a global order of all users. Upon receiving reserving suggestions, an attendee agent checks its calendar to decide whether its time slot involved in the reserving suggestion is still free. If the corresponding time slot is free, the attendee agent will accept the request and update its acknowledge information to the initiator's agent. If the corresponding time slot is not free, the attendee agent will send a decline to the initiator's agent).

comparing, via the first interfacing agent, the calendar for the first user, the user availability data for the second user and availability data associated with at least one service provider; providing to the first user, via a display on the first user-located, user-controlled communication device, a report identifying at least one available time slot during which 2the first user, at least the second user, and at least one service provider are available (fig. 5: each attendee agent, upon receiving the candidate suggestions, gives each candidate suggestion a suitable score based on the preference of its associated user, then sends the feedback to the initiator's agent. The initiator's agent, upon receiving feedback from the attendee's agents, forms a list of optional suggestions by removing those infeasible candidate suggestions, calculates the global preference score for each optional suggestion, sorts the list of optional suggestions in a specified order based upon the global preference score for each optional suggestion to form a list of reserving suggestions; col. 6:6-15; col. 8:26-30: the AGh will send the selected reserving suggestion to all the AG, one after another in the global order of all the users. After getting the selected reserving suggestion, AG; first checks its calendar to decide whether its time slot involved in the reserving suggestion is still free.)

receiving from the first user, via the user interface of the first user-located, user-controlled communication device, a selection of at least one available time slot (fig. 5: the initiator's agent sends the reserving suggestions one after another in the sorting order of the reserving suggestions to the attendee's agents one after another according to a global order of all users. Upon receiving reserving suggestions, an attendee agent checks its calendar to decide whether its time slot involved in the reserving suggestion is still free. If the corresponding time slot is free, the attendee agent will accept the request and update its acknowledge information to the initiator's agent. If the corresponding time slot is not free, the attendee agent will send a decline to the initiator's agent; col. 3:1-15: based upon the meeting timing information and the attendees' preferences, a list meeting suggestions is determined. Each meeting suggestion is assigned a relative score. A meeting suggestion with a higher score is considered more preferable than a meeting suggestion with a lower score. Based upon this list of meeting suggestions starting with the meeting suggestion that has the highest score, the scheduling agents will negotiate to obtain a consensus from all attendees with respect to a specific meeting suggestion until a consensus is obtained from all attendees or until all meeting suggestions have been exhausted. If a consensus can be obtained from all attendees for at least one meeting suggestion, a meeting notice is sent to the meeting initiator and the attendees). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Hendrickson and Wang to allow users to efficiently and quickly schedule any events/meetings without any time conflict.
	Hendrickson teaches service provider at para. 24: restaurant, hotel, airline, resort etc.; para. 41: type of events; para. 119: the receiving vendor confirms the service availability for the customer and the customer's order is sent to the vendor's unpaid reserved queue in the TES. Wang teaches at col. 5:16-48: meeting scheduling is a kind of social or business/service provider activity that involves multiple human users. 
	Hendrickson and Wang do not explicitly teach identifying a third interfacing agent associated with and controlled by a service provider associated with a type of social event, the third interfacing agent having secure access to a third calendar associated with and controlled by the service provider.
	Horvitz teaches 
identifying a third interfacing agent associated with and controlled by a service provider associated with a type of social event, the third interfacing agent having secure access to a third calendar associated with and controlled by the service provider (col. 4:5-13: automated agents; col. 6:4-30: a service (e.g., web service, automated application) that supports collaboration and communication by learning predictive models that provide forecasts of one or more users' presence and availability. The predictive models are constructed from data collected by considering user activity and proximity from multiple devices, in addition to analysis of the content of users' calendars, the time of day, and day of week… Some example applications can include automated meeting or interactive communications schedulers or re-schedulers, automated agents; col. 26:45-49: identity of contactors (e.g., employer, employees, critical colleague, colleague, peers, nuclear family, extended family, close friends, friends, acquaintances, others), hardware currently available or available within a time horizon of a communication attempt.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Hendrickson, Wang and Horvitz to allow interface agents of users and of the service provider/vendor to communicate with each other for planning events based on the availability of each entity to efficiently and quickly schedule any event/meeting without any time conflict.
3
As per claim 29, Hendrickson discloses
wherein the request for an event plan includes at least a third user in the set of users; identifying at least one time slot during which the first user, the second user and the third user are available and providing to the user, via a display, a report identifying at least one time slot during which the first user, the second user and the third user are available (para. 23: the user may invite other within their groups of contacts to join an event; fig. 11: the user identifies Carrabbas is the service provider/restaurant: a list of users including first, second, third etc.; fig. 12B: list of work group where friends are to be met at an event; para. 24: the registered customers may also make a reservation at any such participating restaurant for a party of any size in advance of the reservation time; para. 28-29: the scheduler mobile agent 51 receives the proposal of the scheduler mobile agent 50, and detects if there is at least one global match for users D, E, and F with the timeframe for users A, B, and C. If this is the case, the scheduler mobile agent 51 sends notifications/reports for confirming the final proposal for the videoconference, action 306, to all the confirmed participants that conference. Thus, at least there is a communication between the first and second users; provides an advantageous solution, which offers easier and automatic negotiation of events on behalf of electronic calendar users, by providing the method, the system, and the mobile agent that allows for the dispatching in the network of a scheduler mobile agent that takes care of the automatically scheduling of events on behalf of the user; para. 38: what planes and flight times available to customers. Thus, there are at least two customers/users and the service provider specifying the available flight times). 
Wang also discloses
identifying at least one time slot during which the first user, the second user and the third user are available (fig. 5, item 540; col. 5:15-31).

As per claim 30, Hendrickson discloses
wherein the request for an event plan includes an identification of at least one service provider; identifying at least one time slot during which the first user, at least one of the second user and third user and at least one service provider are available (para. 23-24: the user may invite other within their groups of contacts to join an event; fig. 11: the user identifies Carrabbas is the service provider/restaurant: a list of users including first, second, third etc.; fig. 12B: list of work group where friends are to be met at an event; para. 24: the registered customers may also make a reservation at any such participating restaurant for a party of any size in advance of the reservation time; para. 28-29: the scheduler mobile agent 51 receives the proposal of the scheduler mobile agent 50, and detects if there is at least one global match for users D, E, and F with the timeframe for users A, B, and C. If this is the case, the scheduler mobile agent 51 sends notifications/reports for confirming the final proposal for the videoconference, action 306, to all the confirmed participants that conference. Thus, at least there is a communication between the first and second users; provides an advantageous solution, which offers easier and automatic negotiation of events on behalf of electronic calendar users, by providing the method, the system, and the mobile agent that allows for the dispatching in the network of a scheduler mobile agent that takes care of the automatically scheduling of events on behalf of the user; para. 38: what planes and flight times available to customers. Thus, there are at least two customers/users and the service provider specifying the available flight times). 

As per claim 37, Hendrickson discloses at para. 119: the receiving vendor confirms the service availability for the customer within a certain time frame – see para. 121. Thus, either the second user is another user or a service vendor, requesting and responding regarding a service availability within a time frame is a long prevalent practice; fig. 12B: event type work party, service provider of the party is the Cheesecake Factory.
	Hendrickson does not explicitly teach claim 37.
Wang discloses
notifying the second user of the time slot selected by the first user (col. 8:26-30: the AGh will send the selected reserving suggestion to all the AG;, one after another in the global order of all the users. After getting the selected reserving suggestion, AG; first checks its calendar to decide whether its time slot involved in the reserving suggestion is still free.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Hendrickson and Wang to allow users to efficiently and quickly schedule any events/meetings without any time conflict.
Claims 31, 33 and 35-43 claim the same subject matter as of claims 24-26, 28-30 and are rejected based on the same ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boies et al. (20050216561) teaches at para. 53: FIG. 2 is a preferred diagram on a single agent component. Negotiation module 205 is responsible for negotiations with another agent or agents. It is responsible for parsing messages back and forth between itself and another agent… The plan generation module 215 generates plans for the agent to negotiate with other agents, or to transmit information through multi-modal user interface module 257 and finally received by the user. The plan generation module 215 consults the event perception module 255 and the knowledge data base 207 so as to generate plans. The knowledge data base 207 stores various data bases for the user, such as the user's day-to-day calendar, appointment schedule, and the like. The calendar can be meeting schedules, teleconferencing schedules, telephone call schedules, and many others.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/7/2022                                                                                                                                                                                                        /TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163